Webb, Judge.
Williams has appealed from the denial of his motion to dismiss his indictment for motor vehicle theft, for which an interlocutory order was certified for immediate review by the trial judge pursuant to Code Ann. § 6-701 (a) 2. There was never made to this court, however, an application for interlocutory review, and no order granting an appeal has been entered. The appeal is premature and must be dismissed. Home Mart. Bldg. Centers v. Wallace, 139 Ga. App. 49 (2) (228 SE2d 22) (1976); Dempsey v. Bradley Center, 139 Ga. App. 615, 616 (229 SE2d 104) (1976).

Appeal dismissed.


Quillian, P. J.,andMcMurray,J., concur.